FILE COPY




                                  No. 07-13-00371-CR

Danny Dewayne Randell                       §      From the 242nd District Court
 Appellant                                           of Hale County
                                            §
v.                                          §      January 7, 2014
The State of Texas                          §      Opinion by Justice Campbell
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated January 7, 2014, it is ordered,

adjudged and decreed that the order of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo